         Case 1:18-cr-00526-AJN Document 288 Filed 04/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    18-cr-526 (AJN)
  Richard Martinez,
                                                                        ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of Mr. Martinez’s April 18, 2020 letter, Dkt. No. 286, seeking his

release on home detention pending his sentencing. The Government shall respond to Mr.

Martinez’s April 18 letter by April 19, 2020.

       SO ORDERED.


 Dated: April 18, 2020
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
